       Case 2:19-cv-12947-MVL-DMD Document 1 Filed 10/03/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  STONE CLINICAL LABORATORIES,          *
  LLC                                   *                    CIVIL ACTION NO.
            Plaintiff,                  *
                                        *                    SECTION
       vs.                              *
                                        *                    MAGISTRATE JUDGE
  AGENA BIOSCIENCE, INC.                *
             Defendant.                 *
  ************************************* *

                                             COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Stone Clinical

Laboratories, LLC (“Stone”), who files this Complaint and in support thereof states as follows:

                                              PARTIES

       1.      Plaintiff, Stone Clinical Laboratories, LLC, is a Louisiana limited liability company

organized and existing under the laws of the State of Louisiana with its principle place of business

in Louisiana and is located in the Eastern District of Louisiana. None of Stone’s members are

citizens of California or Delaware.

       2.      Defendant, Agena Bioscience, Inc. (“Agena”), is a Delaware corporation with its

principal place of business in California.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between the parties, and the amount in

controversy exceeds the sum of $75,000.00.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the acts and

damages alleged herein occurred in this district.
       Case 2:19-cv-12947-MVL-DMD Document 1 Filed 10/03/19 Page 2 of 5



                                              FACTS

           5.    Stone is a clinical reference laboratory focused on preventative diagnostic testing

and molecular diagnostics used in early detection. Stone develops products used in diagnostic

testing and runs diagnostic testing for patients. Stone also offers preventative diagnostics, unique

testing algorithms, and a combination of screenings.

           6.    Stone uses various instruments to conduct laboratory testing. Before an instrument

conducts laboratory testing, Stone must validate the instrument to ensure that the instrument

produces valid results.

           7.    Stone purchased the Agena Mass Array instrument to conduct laboratory testing

and used reagents supplied exclusively by Agena to validate and use the instrument for patient

testing.

           8.    Agena is the only company from whom Stone could purchase reagents to be able

to use the Agena Mass Array instrument for patient testing.

           9.    Stone’s Financial Operations Coordinator purchased reagents and other laboratory

testing supplies from Agena by sending purchase orders to Agena by email that had been approved

by Stone.

           10.   Between October and December 2018, Ms. Tiffany Burton Montgomery, a former

employee of Stone who had never emailed purchase orders to Agena, submitted three purchase

orders to Agena without the knowledge and approval from Stone, totaling over one $130,000. The

first purchase order was not even signed as authorized at all. These purchase orders were for

purchases significantly higher than Stone’s prior approved purchase orders emailed by its

Financial Operations Coordinator.




                                                  2
       Case 2:19-cv-12947-MVL-DMD Document 1 Filed 10/03/19 Page 3 of 5



           11.   Included in these unauthorized purchase orders by Tiffany Burton Montgomery

was an upgrade to the Agena Mass Array instrument.

           12.   Agena installed the upgrade to the Agena Mass Array instrument at Ms.

Montgomery’s request and without the knowledge or authorization of Stone.

           13.   Once Agena upgraded the Agena Mass Array instrument, the Agena Mass Array

instrument required a new validation and verification before Stone could again use it for patient

testing.

           14.   Stone learned about Ms. Montgomery’s unapproved purchases after it began

receiving invoices from Agena for purchases that had not gone through the normal approval and

email order process with Agena.

           15.   After receiving the invoices for the unapproved purchase orders, Stone contacted

Agena and explained that the purchase orders by Ms. Montgomery were not authorized and were

not emailed by Stone’s Financial Operations Coordinator as was previously done in the normal

course of business. Agena even acknowledged that it had noted that the significantly higher

purchase orders were unusual. Stone requested to return the products ordered by Ms. Montgomery

without authorization to Agena, but Agena refused to accept the returns and demanded full

payment from Stone.

           16.   Ms. Montgomery was subsequently terminated from Stone. Suit was filed against

Ms. Montgomery by Stone for taking confidential and proprietary company information from

Stone, deleting important company data from Stone’s system, and for her unauthorized orders to

Agena. Ms. Montgomery has left Louisiana, and her whereabouts are unknown.




                                                 3
       Case 2:19-cv-12947-MVL-DMD Document 1 Filed 10/03/19 Page 4 of 5



           17.   As a result of the unauthorized upgrade performed by Agena to the Agena Mass

Array instrument, Stone has been unable to revalidate and re-verify that instrument to be able to

resume patient testing.

           18.   Agena has also refused to supply Stone with new reagents for the Agena Mass

Array instrument until Stone pays the unauthorized purchase orders submitted by Ms.

Montgomery. As a result, Stone will also be unable to use the Agena Mass Array instrument to

conduct future patient testing.

           19.   Stone has lost revenues and increased costs in having to use outside vendors to

perform the testing previously performed by the Agena Mass Array instrument prior to the

unauthorized upgrade performed by Agena.

                          LIABILITY FOR ACTS CAUSING DAMAGES

           20.   Paragraphs 1 through 19 are incorporated herein by reference as if fully set forth

herein in their entirety.

           21.   Article 2315 of the Louisiana civil Code provides that “[e]very act whatever of man

that causes damage to another obliges him by whose fault it happened to repair it.”

           22.   Agena knew or should have known that the purchase orders submitted by Ms.

Montgomery were not authorized by Stone.

           23.   Agena caused damage to Stone by upgrading the Agena Mass Array instrument

without authority from Stone. Stone has been unable to obtain new validation and verification on

the unauthorized upgrade of the Agena Mass Array instrument to be able to use it for patient

testing.




                                                  4
       Case 2:19-cv-12947-MVL-DMD Document 1 Filed 10/03/19 Page 5 of 5



       24.      Agena has also caused damage to Stone by refusing to supply new reagents for the

Agena Mass Array machine for Stone to be able to conduct patient testing, unless Stone pays for

the unauthorized and unusual orders placed by Ms. Montgomery.

       25.      As a result of the above, Stone has had to pay outside vendors to perform the testing

previously provided by the Agena Mass Array instrument which has resulted in loss of revenue

and incurred costs to Stone.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Stone Clinical Laboratories, LLC, prays for the following relief:

       1. That Agena be duly served and cited with a copy of this Complaint;

       2. That there be judgment in favor of Stone that Agena has caused harm and damages to

             Stone;

       3. An award of actual, compensatory and consequential damages from Agena at an

             amount to be proven at trial; and

       4. Such other relief as this Court deems just and proper under the circumstances.



                                                 Respectfully submitted,
                                                 ADAMS AND REESE LLP

                                                 /s/ Diana Cole Surprenant
                                                 Philip A. Franco, T.A. (#5819)
                                                 Diana Cole Surprenant (#33399)
                                                 701 Poydras Street, Suite 4500
                                                 New Orleans, Louisiana 70139
                                                 Telephone: (504) 581-3234
                                                 Facsimile: (504) 566-0210
                                                 philip.franco@arlaw.com
                                                 diana.surprenant@arlaw.com
                                                 Attorneys for Plaintiff,
                                                 Stone Clinical Laboratories, LLC



                                                    5
